Beck, J.
l. practice : Fnesfávori0of3 ruImgs beIow. — The motion for a new trial is based upon alleged errors in the rulings of the court upon the instructions, the failure of the jury to answer eer tain questions propounded to them, and the alleged conflict of the verdict with the evidence. It does not appear upon which of these grounds the new trial was ordered. The first and second grounds, in our opinión, are not supported by the record. We can not presume that, upon these, the verdict was set aside. We must exercise presumptions in favor of the correctness of. the ruling of the court. If there be several grounds upon which a ruling may have been based, all except one, insufficient to support it, we will presume it to have been based'upon the one which authorizes the action of the court. So, if, among several insufficient grounds, one should not appear insufficient, but, under certain conditions that may have existed, would have been sufficient, we are required to presume that the ruling was based upon that one. Under this'rule, it must be considered that the 'verdict was set aside because the court considered that it was not supported by the evidence. We are not satisfied, that the court, basing the decision upon this ground, abused the discretion which the law provides shall be exercised in such cases. The evidence upon the *421issues raised by tbe answer was conflicting, witb no sucb preponderance in favor of tbe verdict, wbieb forbids tbe conclusion tbat tbe learned judge did not fandy exercise tbe discretion witb wbieb tbe law clothes bim. To authorize us to reverse tbe ruling of tbe district court, there should appear sucb conclusive preponderance of evidence in support of tbe verdict as would satisfy us tbat injustice has been done by tbe rubng. Jourdan v. Reed, 1 Iowa, 135 ; Stewart v. Ewbank, 3 id. 191; State v. Tomlinson, 11 id. 401; Lodge v. Reznor, 13 id. 600; Whitney v. Blunt, 15 id. 283 ; McNair v. McComber, id. 368.
But tbe record fails to produce in our minds sucb a conviction. Ve are required, therefore, to sustain tbe action of tbe district court.
Affirmed.